Citation Nr: 0806220	
Decision Date: 02/25/08    Archive Date: 03/03/08

DOCKET NO.  05-13 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for heart disease.

3.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.

4.  Entitlement to service connection for degenerative joint 
disease of the right knee.

5.  Entitlement to service connection for degenerative joint 
disease of the left knee.

6.  Entitlement to service connection for hiatal hernia with 
reflux esophagitis.

7.  Entitlement to service connection for sinusitis.

8.  Entitlement to an increased evaluation for peptic ulcer 
disease, currently rated as noncompensable.

9.  Whether the notice of disagreement on the denial of 
entitlement to a non-service connected pension, received May 
27, 2005, was timely filed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty form September 1969 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 and a September 2006 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Little Rock, Arkansas, which denied 
the benefits sought on appeal.

The veteran appeared before the undersigned Veterans Law 
Judge in November 2007 and testified regarding his 
symptomatology.  A transcript is of record.

The issues of entitlement to service connection for 
degenerative joint disease of the lumbar spine and 
entitlement to a non-service connected pension are remanded 
and addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hypertension was not manifested during the veteran's 
service, and was not compensably disabling within a year of 
separation from active duty.

2.  Heart disease was not manifested during the veteran's 
service, and was not compensably disabling within a year of 
separation from active duty.

3.  A left knee condition was not manifested during service 
or to a compensably disabling degree within one year of 
separation from active duty service.

4.  A right knee condition was not manifested during service 
or to a compensably disabling degree within one year of 
separation from active duty service.

5.  A hiatal hernia with reflux esophagitis was not 
manifested during the veteran's service, and was not 
compensably disabling within a year of separation from active 
duty.

6.  The veteran does not have a diagnosis of sinusitis.

7.  The veteran's peptic ulcer disease is not manifested by 
recurring episodes of mild symptoms once or twice yearly.

8.  In a February 2004 rating decision, the RO granted 
service connection for a non-service connected pension 
effective from September 5, 2003.

9.  In a letter dated February 17, 2004, the veteran was 
notified by the RO that although he was granted entitlement 
to a disability pension, his income was excessive.  The 
veteran was notified in this letter he had one year to appeal 
the decision.

10.  The veteran filed a notice of disagreement (NOD) on 
March 9, 2004, which was received by the RO March 19, 2004.  
In his notice of disagreement, the veteran stated that he was 
writing to inform VA that he disagreed with the decision.  

11.  An NOD was received within one year of the issuance of 
the February 2004 denial notice letter.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred or aggravated in-service, 
nor may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).

2.  Heart disease was not incurred or aggravated in-service, 
nor may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).

3.  A left knee condition was not incurred in or aggravated 
by active military service. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.310 (2007). 

4.  A right knee condition was not incurred in or aggravated 
by active military service. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.310 (2007). 

5.  A hiatal hernia with reflux esophagitis was not incurred 
in or aggravated by active military service. 38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2007). 

6.  Sinusitis was not incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.310 (2007).

7.  The criteria for a compensable rating for peptic ulcer 
disease are not met. 38 U.S.C.A. § 1155, 5102, 5103, 5103A 
(West 2002 & Supp. 2006); 38 C.F.R. §§  3.159, 4.1, 4.2, 4.3, 
4.10, 4.14, 4.25, 4.41, 4.114, Diagnostic Code 7305 (2007).

8.  The requirements for a timely Notice of Disagreement with 
respect to the February 2004 rating decision have been met. 
38 U.S.C.A. §§ 5104, 7105 (West 2002); 38 C.F.R. §§ 19.25, 
20.200, 20.201 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in October 2003. 
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran provide any evidence 
in his possession that pertains to his claims. Additionally, 
an August 2006 letter informed the veteran of how the RO 
assigns disability ratings and effective dates if a claim for 
service connection or an increased rating is granted and 
complies with the holding of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA medical treatment records, and lay 
statements are associated with the claims file. The veteran 
was afforded a VA examination.  See Charles v. Principi, 16 
Vet. App. 370 (2002) (Observing that under 38 U.S.C.A. § 
5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay 
or medical evidence [including statements of the claimant]; 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claims. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.


The Merits of the Claims

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval, or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 
C.F.R. §§ 3.307, 3.309. In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service. 38 C.F.R. 
§ 3.303(d).

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995). It is upon the lack of a nexus between any 
current disability and the in-service injury that the claims 
for service connection for hypertension, heart disease, 
bilateral degenerative joint disease of the knees, sinusitis 
and a hiatal hernia fail.   

Entitlement to service connection for hypertension and heart 
disease.

The veteran seeks service connection a for hypertension and 
heart disease.  Specifically, in a November 2007 Board 
hearing, the veteran argued that his hypertension and heart 
disease began while in-service. Having carefully considered 
the claims in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claims and the appeal will be denied.  

The veteran's July 1969 induction examination and April 1971 
separation examination were negative for any complaints, 
treatment, or diagnosis of hypertension or heart disease.  
The veteran's blood pressure upon enlistment was 102/60 and 
at separation was 118/74.  A September 1970 electrocardiogram 
(EKG) was within normal limits.

 In this case, there is no competent medical evidence of a 
nexus between the veteran's service and his claims of 
hypertension and heart disease, nor is there any competent 
medical evidence indicating a diagnosis of hypertension and 
heart disease within one year of the veteran's separation 
from active duty. By "competent medical evidence" is meant in 
part that which is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). None of 
the medical evidence of record relates the veteran's claims 
of hypertension and heart disease to any event or incident 
during active military duty.

Records submitted from El Dorado Cardiology Clinic from April 
2001 to August 2004 indicated a history of hypertension, 
mitral valve prolapse, and premature ventricular 
contractions.

A November 2003 VA examiner diagnosed the veteran with 
hypertension but did not link it to service.  The examiner 
also reported that heart disease was not found.

In a November 2007 Board hearing, the veteran testified that 
no medical doctor had told him his hypertension was related 
to service.  The veteran stated that he believed his heart 
condition is related to the hypertension.

Nor is there any evidence of continuity of symptomatology. 
The first notation of  a claim of hypertension associated 
with the claims file is a March 1991 VA examination in which 
the veteran stated he was told his blood pressure was 
slightly elevated and during which he reported he was not 
taking medication for high blood pressure.  This report 
occurred approximately 20 years after the veteran's 
separation from service. In reference to the veteran's heart 
disease, the first notation in the medical records is a 
November 2003 VA examination in which the veteran reported he 
was unaware of a diagnosis of heart disease.  He further 
reported that he had been told he had a irregular heartbeat.  
This report occurred approximately 32 years after the 
veteran's separation from service.  This gap in evidence 
constitutes negative evidence that tends to disprove the 
veteran's claim that the veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms. 
See Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub 
nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact). 

Without evidence of a disability during service and either 
competent medical evidence of a nexus or continuity of 
symptomatology, service connection is not warranted.  
Moreover, presumptive service connection is not warranted 
because there is no competent evidence of hypertension or 
heart disease within the first post-service year.  

The Board does not doubt the sincerity of the veteran's 
belief that he has hypertension and heart disease as a result 
of his service.  As a lay person without the appropriate 
medical training and expertise, however, he is not competent 
to provide a probative opinion on a medical matter. See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"). 

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claims 
for service connection for hypertension and heart disease and 
the benefit-of-the-doubt rule is not for application. 
38 U.S.C.A. § 5107, Gilbert v. Derwinksi, 1 Vet.App. 49 
(1990).

Entitlement to service connection for degenerative joint 
disease of the right and left  knees.

The veteran seeks service connection for degenerative joint 
disease of the knees.  Specifically, in a September 2007 
written statement, the veteran argued that his bilateral knee 
condition is the result of a fall from a truck while in 
service.   Having carefully considered the claims in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claims and the appeal will be denied.  

The service treatment records are devoid of any complaints, 
treatment or diagnosis of any condition of the left knee.  In 
February 1970 the veteran complained of pain in the right 
knee.  In March 1970, during two separate examinations, the 
veteran complained of persistent right knee pain.  The 
physical examinations were negative.  In April 1970, the 
veteran complained of right knee pain.  In May 1970, the 
veteran complained of bilateral peripatellar knee pain and 
locking.  There was no effusion or crepitation.  X-ray 
studies of the knees were normal in all of the above 
examinations.  

In September 1972, the veteran had a VA examination.  He 
stated that he injured his back and right knee when he fell 
from a moving truck in October 1969.  X-ray examination 
showed a normal right knee and the physical examination was 
negative.  The examiner diagnosed the veteran with remote 
contusion of the lumbar spine and right knee without clinical 
evidence of residual disability.

The first medical evidence of a bilateral knee condition is 
from a November 2003 VA examination which diagnosed the 
veteran with degenerative joint disease of the knees.

In June 2004, the veteran had a VA examination.  He 
complained of constant pain in both knees.  X-rays from his 
last examination showed degenerative changes of both knees.  
The examiner diagnosed the veteran with degenerative joint 
disease.  The examiner opined that it was less likely than 
not that the veteran's knee conditions were due to his 
complaints while in service.  

In this case, there is no competent medical evidence of a 
nexus between the veteran's service and his claims of 
degenerative joint disease of the knees, nor is there any 
competent medical evidence indicating a diagnosis of 
degenerative joint disease of the knees within one year of 
the veteran's separation from active duty. By "competent 
medical evidence" is meant in part that which is provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions. 38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). None of the medical evidence of record 
relates the veteran's claims of degenerative joint disease of 
the knees to any event or incident during active military 
duty.  Although the veteran contends that his bilateral knee 
condition is related to a fall from a truck while in service, 
subsequent examinations consistently revealed a normal right 
knee, until the 2003 diagnosis.  

Without evidence of a disability during service and either 
competent medical evidence of a nexus or continuity of 
symptomatology, service connection is not warranted.  
Moreover, presumptive service connection is not warranted 
because there is no competent evidence of degenerative joint 
disease of the knees within the first post-service year.  

The Board does not doubt the sincerity of the veteran's 
belief that he has degenerative joint disease of the knees as 
a result of his service.  As a lay person without the 
appropriate medical training and expertise, however, he is 
not competent to provide a probative opinion on a medical 
matter. See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); 
see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"). 

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claims 
for service connection for degenerative joint disease of the 
knees and the benefit-of-the-doubt rule is not for 
application. 38 U.S.C.A. § 5107, Gilbert v. Derwinksi, 1 
Vet.App. 49 (1990).

Entitlement to service connection for hiatal hernia with 
reflux esophagitis.

The veteran seeks service connection for hiatal hernia with 
reflux esophagitis.  Specifically, in a November 2007 Board 
hearing, the veteran argued that his hiatal hernia with 
reflux esophagitis were misdiagnosed as a peptic ulcer.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.  

The service treatment records are devoid for any complaints, 
treatment, or diagnosis of a hiatal hernia with reflux 
esophagitis.

In September 1972 the veteran underwent a VA examination.  
The veteran reported occasional episodes of pain in his left 
upper quadrant and apparently this was the basis for implying 
a stomach disorder.  He reported he was not on medication for 
an ulcer and had never been told he had an ulcer.  The 
veteran underwent an upper GI series.  The impression of the 
examiner was a spastic duodenal bulb, a largely dilated 
stomach with prominent rugal folds secondary to outlet 
obstruction.  

In September 1975, the veteran underwent an upper 
gastrointestinal (GI) series.  The examiner diagnosed a 
normal upper GI series with no evidence of previous peptic 
ulcer disease.

In March 1991, the veteran had a VA examination and reported 
that while on active duty he developed an active peptic 
ulcer.  He was given treatment which improved the situation 
but he continued to have recurrent symptoms of upper 
abdominal pain, occasional nausea, some vomiting on occasion 
and cramps and indigestion.  The examiner diagnosed peptic 
ulcer disease with a normal upper GI series.

In a November 2003 VA examination the veteran was diagnosed 
with a hiatal hernia with reflux esophagitis.  An upper GI 
series revealed a small sliding type of hiatal hernia with 
reflux and change of esophagitis.  The stomach otherwise did 
not show any evidence of ulcer crater spasm or deformity.  
The duodenal bulb, the duodenal loop and the visualized 
proximal jejunal loops appeared unremarkable.  

In a December 2005 VA examination, the examiner diagnosed the 
veteran with previous peptic ulcer disease without residuals 
and a hiatal hernia with gastroesophageal reflux and 
esophagitis.  The examiner stated that the veteran was 
service-connected for a duodenal ulcer, however, he had 
absolutely no evidence of peptic ulcer disease and on both 
EGD and upper GI series, his stomach duodenum appeared 
perfectly normal.  The examiner reported the veteran did have 
a hiatal hernia with evidence of reflux esophagitis, but in 
the examiner's opinion, this was not related to his previous 
peptic ulcer disease.

In this case, there is no competent medical evidence of a 
nexus between the veteran's service and his claims of a 
hiatal hernia, nor is there any competent medical evidence 
indicating a diagnosis of a hiatal hernia within one year of 
the veteran's separation from active duty. By "competent 
medical evidence" is meant in part that which is provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions. 38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). None of the medical evidence of record 
relates the veteran's claims of a hiatal hernia to any event 
or incident during active military duty.

Nor is there any evidence of continuity of symptomatology. 
The first notation of  a claim of a hiatal hernia associated 
with the claims file is a November 2003 VA examination.  This 
report occurred approximately 32 years after the veteran's 
separation from service. This gap in evidence constitutes 
negative evidence that tends to disprove the veteran's claim 
that the veteran had an injury in service that resulted in a 
chronic disability or persistent symptoms. See Forshey v. 
West, 12 Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact). 

Without evidence of a disability during service and either 
competent medical evidence of a nexus or continuity of 
symptomatology, service connection is not warranted.  
Moreover, presumptive service connection is not warranted 
because there is no competent evidence of hiatal hernia with 
reflux within the first post-service year.  

Entitlement to service connection for sinusitis.

The service treatment records indicated the veteran underwent 
x-ray studies in July 1970 which revealed the sinus cavities 
appeared normal.    The examiner opined the findings were 
compatible with an allergic rhinitis.

In a March 1991 VA examination the veteran reported frequent 
sinusitis.  An x-ray study revealed normal sinuses.  

A February 2003 VA treatment record documented a diagnosis of 
allergic rhinitis.

In this case, there is no competent medical evidence of a 
nexus between the veteran's service and his claims of 
sinusitis, nor is there any competent medical evidence 
indicating a diagnosis of sinusitis within one year of the 
veteran's separation from active duty. By "competent medical 
evidence" is meant in part that which is provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions. 38 
C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992). None of the medical evidence of record relates 
the veteran's claims of sinusitis to any event or incident 
during active military duty.

Nor is there any evidence of continuity of symptomatology. 
The first notation of  a claim of sinusitis associated with 
the claims file is a March 1991 VA examination This report 
occurred approximately 20 years after the veteran's 
separation from service. This gap in evidence constitutes 
negative evidence that tends to disprove the veteran's claim 
that the veteran had an injury in service that resulted in a 
chronic disability or persistent symptoms. See Forshey v. 
West, 12 Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact). 

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary). The law specifically limits entitlement to 
service connection to cases where disease or injury has 
resulted in disability. 38 U.S.C.A. §§ 1110, 1131. Evidence 
must show that the veteran currently has the disability for 
which benefits are being claimed. The evidence in this case 
shows no conclusive evidence of the existence of sinusitis 
and denial of the claim could be warranted on the basis that 
there is no current disability, i.e., there is no sinusitis. 
With the absence of a current diagnosis, the evidence cannot 
establish a causal connection between the claimed disability 
and service. See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Without evidence of a disability during service and either 
competent medical evidence of a nexus or continuity of 
symptomatology, service connection is not warranted.  
Moreover, presumptive service connection is not warranted 
because there is no competent evidence of sinusitis within 
the first post-service year.  

The Board finds that the preponderance of the evidence is 
against the claim for service connection for sinusitis and 
the benefit-of-the-doubt rule is not for application. 
38 U.S.C.A. § 5107, Gilbert v. Derwinksi, 1 Vet.App. 49 
(1990).

Entitlement to an increased evaluation for peptic ulcer 
disease, currently rated as noncompensable.

The veteran seeks an increased evaluation for peptic ulcer 
disease currently rated as noncompensable.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1. Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.1. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991), where service 
connection has already been established, as in this case, and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994). However, where the 
veteran is appealing the initial assignment of a disability 
rating, the severity of the disability is to be considered 
during the entire period from the initial assignment of the 
evaluation to the present time. Fenderson v. West, 12 Vet. 
App. 119 (1999).
Nevertheless, the Board acknowledges that a veteran may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity. 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable. In this 
regard, except as otherwise provided in the rating schedule, 
all disabilities, including those arising from a single 
disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation. 38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994). The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
veteran is entitled to a combined rating where the 
symptomatology is distinct and separate. Esteban, at 262 
(1994).

Under 38 C.F.R. § 4.114, Diagnostic Code 7305, for rating of 
a duodenal ulcer, a 10 percent evaluation is warranted for 
mild recurring symptoms once or twice yearly.  A rating of 20 
percent requires medical evidence of recurring episodes of 
severe symptoms two or three times a year averaging ten days 
in duration; or recurring episodes with continuous moderate 
manifestations. To warrant a 40 percent disability 
evaluation, the evidence must demonstrate moderately severe 
symptoms of impairment manifested by weight loss and anemia; 
or recurrent incapacitating episodes averaging ten days or 
more in duration at least four or more times per year.  38 
C.F.R. § 4.114, Code 7305 (2006).

For purposes of evaluating conditions in 38 C.F.R. § 4.114, 
the term "substantial weight loss" means a loss of greater 
than 20 percent of the individual's baseline weight, 
sustained for three months or longer; and the term "minor 
weight loss" means a weight loss of 10 to 20 percent of the 
individual's baseline weight, sustained for three months or 
longer. The term "inability to gain weight" means that there 
has been substantial weight loss with inability to regain it 
despite appropriate therapy. "Baseline weight" means the 
average weight for the two-year-period preceding onset of the 
disease. 38 C.F.R. § 4.112.

In December 2005 the veteran underwent a VA examination.  The 
veteran reported over the past year he had increased pyrosis.  
He also reported dysphagia, burning in his throat, and 
diarrhea.  He had occasional nausea and vomiting.  Rarely, he 
had hematemesis.  The examiner reported no evidence of 
esophagitis. The stomach appeared normal.  The duodenum 
appeared normal.  The pylorus was normal and there was no 
evidence of an ulcer.  The examiner diagnosed previous peptic 
ulcer disease without residual and a hiatal hernia with 
gastroesophageal reflux and esophagitis.  The examiner stated 
that the veteran was service-connected for a duodenal ulcer, 
however, he had absolutely no current evidence of peptic 
ulcer disease and on both EGD and upper GI series, his 
stomach and duodenum appeared perfectly normal.  He did have 
a hiatal hernia with evidence of reflux esophagitis, but in 
the examiner's opinion, that was not related to his previous 
peptic ulcer disease.

As noted from the above VA examination, the examiner reported 
the veteran had previous peptic ulcer disease without 
residual.  In order to warrant an increased rating under 38 
C.F.R. § 4.114, Diagnostic Code 7305, mild recurring symptoms 
once or twice yearly are required.  In this case, the medical 
evidence indicates that the veteran does not have peptic 
ulcer disease, as he was diagnosed with previous peptic ulcer 
disease without residual. In sum, no ulcer has been 
demonstrated, and there is hence no evidence of recurring 
symptoms.  

Whether the notice of disagreement on the denial of 
entitlement to a non-service connected pension, received May 
27, 2005, was timely filed.

In August 2003, the veteran filed a claim for compensation 
and pension, which was received by the RO September 5, 2003.  
In a February 2004 rating decision, the RO granted service 
connection for a non-service connected pension effective from 
September 5, 2003.

In a letter dated February 17, 2004, the veteran was notified 
by the RO that although he was granted entitlement to a 
disability pension, his income was excessive.  The veteran 
was notified in this letter that if he did agree with the 
decision, he should write and tell the RO why.  The letter 
clearly stated that the veteran had one year to appeal the 
decision.

In a letter date-stamped as received by the RO on March 19, 
2004, and titled "Letter of Disagreement," the veteran 
stated in part:

"I submitted a letter from Social Security 
Administration stating that my entitlements was (sic) 
being withheld to repay an overpayment. This fact was 
not considered in my entitlement to pension."

The letter received by the RO on March 19, 2004, constitutes 
a valid notice of disagreement. See Gallegos v. Principi, 283 
F. 3d 1309 (2002) [Observing that a valid Notice of 
Disagreement must (1) express disagreement with a specific 
determination of the agency of original jurisdiction; (2) be 
filed in writing; (3) be filed with the RO; (4) be filed 
within one year after the date of mailing of notice of the 
RO's decision, and; (5) be filed by the claimant or the 
claimant's representative.].  

Appellate review of an RO decision is initiated by a Notice 
of Disagreement (NOD) and is completed by a substantive 
appeal after a Statement of the Case (SOC) is furnished. 38 
U.S.C.A. § 7105(a). An appeal consists of a timely filed NOD 
in writing, and after an SOC has been furnished, a timely 
filed substantive appeal. 38 C.F.R. § 20.200. An NOD is a 
written communication from a claimant or his representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction. 38 C.F.R. § 20.201. An NOD must be filed within 
one year from the date of mailing of notice of the result of 
the original review or determination. 38 U.S.C.A. § 7105.

The veteran filed a timely NOD as to the calculation of non-
service-connected pension benefits. To this extent, the 
appeal is allowed. 


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for heart disease is 
denied.

Entitlement to service connection for degenerative joint 
disease of the right knee is denied.

Entitlement to service connection for degenerative joint 
disease of the left knee is denied.

Entitlement to service connection for hiatal hernia with 
reflux esophagitis is denied.

Entitlement to service connection for sinusitis is denied.

Entitlement to an increased evaluation for peptic ulcer 
disease, currently rated as noncompensable is denied.

A notice of disagreement was timely filed with respect to a 
February 2004 rating decision issued by the Little Rock, 
Arkansas RO; the appeal is granted.


REMAND

In light of a review of the claims file, the Board finds that 
further RO action is warranted.  

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The record reflects the veteran is in receipt of Social 
Security Administration disability benefits. The veteran 
contends that he is receiving disability benefits due to a 
back condition.  However, complete copies of the medical 
records upon which any disability decision was based, as well 
as any agency decision with the associated List of Exhibits, 
have not been made part of the claims file. VA's duty to 
assist extends to obtaining records from the Social Security 
Administration. 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159(c)(2).

In a letter received by the RO March 19, 2004, the veteran 
expressed disagreement with the February 2004 rating decision 
which granted entitlement to a non-service connected pension 
but found the veteran's income was excessive due to the 
receipt of Social Security benefits. As noted, this NOD 
complies with regulatory provisions, and the veteran must be 
provided with a statement of the case as to this issue. See 
Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will ascertain if the 
veteran has received any VA, non-VA, or 
other medical treatment for the disorder 
at issue that is not evidenced by the 
current record.  The veteran should be 
provided with the necessary authorizations 
for the release of any treatment records 
not currently on file.  The RO/AMC should 
then obtain these records and associate 
them with the claims folder. The veteran 
may also submit any evidence or further 
argument relative to the claims at issue.

2.  The RO/AMC should obtain the veteran's 
Social Security Administration disability 
file, including any pertinent claim for 
benefits, the Social Security 
Administration decision, any List of 
Exhibits associated with the decision and 
copies of all of the medical records upon 
which any decision concerning the 
veteran's entitlement to benefits was 
based.  If a negative response if received 
from Social Security, a formal 
unavailability memorandum must be 
associated with the claims file.

3.  Provide the veteran and his 
representative a Statement of the Case 
addressing the issue of entitlement to a 
non-service connected pension. Include 
notice of the time limit within which an 
adequate substantive appeal must be filed 
in order to perfect an appeal of this 
issue. Thereafter, the issue is to be 
returned to the Board only if an adequate 
and timely substantive appeal is filed.

4. The RO/AMC should take such additional 
development action as it deems proper with 
respect to the claims and follow any 
applicable regulations and directives 
implementing the provisions of the VCAA as 
to its notice and development.

5. When the development requested has been 
completed, the case should again be 
reviewed by the RO/AMC on the basis of the 
additional evidence. The RO/AMC's 
attention is called to the ruling in 
Roberson v. Principi, 251 F.3d 1378, 1384 
(Fed. Cir. 2001) (Holding that once a 
veteran submits evidence of a medical 
disability and submits a claim for an 
increased disability rating with evidence 
of unemployability, VA must consider a 
claim for a total rating based on 
individual unemployability).   

If the benefits sought are not granted, the veteran and his 
representative should be furnished a Supplemental Statement 
of the Case and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


